LaRiviere v Williams (2017 NY Slip Op 03619)





LaRiviere v Williams


2017 NY Slip Op 03619


Decided on May 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2017

Richter, J.P., Andrias, Moskowitz, Feinman, Kapnick, JJ.


3916 102006/15

[*1]Kenneth LaRiviere, Plaintiff-Appellant,
vAnthony Williams, et al., Defendants-Respondents.


Kenneth LaRiviere, appellant pro se.
Andrews Kurth Kenyon LLP, New York (Anju Uchima of counsel), for respondents.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about April 7, 2016, which, in an action arising out of defendants' refusal to authenticate a certain painting, granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
This Court, in considering a similar case, held that "[h]aving the status of the de facto sole arbiter of authenticity of an artist's work is not automatically coupled with a legal obligation to take any particular steps regarding authentication. . . [L]egal obligations must be grounded in contractual duties, tort duties or statutory duties" (Thome v Alexander & Louisa Calder Found., 70 AD3d 88, 110 [1st Dept 2009], lv denied 15 NY3d 703 [2010]). In his complaint, plaintiff does not allege any legal obligation that defendants had to take any steps to authenticate plaintiff's alleged Jackson Pollock painting. Accordingly, plaintiff failed to state a cause of action upon which relief may be granted (see CPLR 3211[a][7]).
Furthermore, plaintiff is collaterally estopped from bringing this action (CPLR 3211[a][5]). In a prior action, Supreme Court determined that plaintiff's allegations regarding the authenticity of the painting were unsupportable (LaRiviere v Thaw, 2000 NY Slip Op 50000[U], *7 [Sup Ct, New York County 2000]). In rejecting plaintiff's claims of authenticity of the painting, the court in that action made a final determination, and plaintiff had a full and fair opportunity to contest the decision (see Schwartz v Public Adm'r of County of Bronx, 24 NY2d 65, 71 [1968]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 4, 2017
CLERK